Citation Nr: 0705561	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals on appeal from a June 2004 rating decision, by the 
Denver, Colorado, Regional Office (RO), which denied the 
veteran's claim for an increased rating for his bilateral 
hearing loss disability.  

On March 2, 2006, the veteran appeared at the Denver RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  A transcript 
of the hearing is of record.  At the hearing, the veteran 
submitted additional evidence for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2006).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide. 
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

At his personal hearing in March 2006, the veteran testified 
that his hearing is far worse than reflected by the currently 
assigned 0 percent rating.  The veteran maintained that the 
recent Audiological report of February 2006 clearly reflects 
increased hearing loss.  The veteran indicated that he had a 
difficult time trying to understand people; he noted that his 
recent Audiological evaluation found that upper level hearing 
loss had gotten worse.  

Submitted at the hearing was the result of an Audiological 
evaluation, conducted in February 2006.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 in the left ear.  The speech recognition 
scores appeared to have been derived by using the MLV test, 
rather than the Maryland CNC tests.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Unfortunately, because it is 
unclear whether the August 2004 and February 2006 audiometric 
examinations used the required CNC speech discrimination 
test, they cannot currently be used to evaluate the veteran's 
hearing loss.  

At his personal hearing in March 2006, the veteran's 
representative alleged the veteran's hearing had worsened 
since that examination and requested a new Audiological 
evaluation.  So to determine whether the veteran's hearing 
is, indeed, worse than when last examined by VA, he should be 
afforded another VA audiological examination to reassess the 
severity of his bilateral hearing loss under the applicable 
standards.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

The AOJ should schedule the veteran for a 
VA audiological examination to determine 
the nature and severity of his bilateral 
hearing loss disability.   

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  After the 
above actions have been accomplished, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


